DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 34-35 are directed to an invention non-elected without traverse.  Accordingly, claims 34-35 been cancelled.
Acknowledgment 
Claims 16, 25, 29-31, 34 are amended and filed on 10/26/2020.
Allowable Subject Matter
Claims 16, 18-33 are allowed.
As to claim 16, a drug delivery device comprising: a dose setting member for setting variable doses of a medicament; and a display, wherein the display comprises a number wheel rotationally coupled to the dose setting member and rotatable about an axis, the number wheel comprising an outer circumference comprising a series of markings, and  at least one prism configured to deviate an image of the series of markings of the number wheel, wherein the series of markings of the number wheel are visible on the display when viewed through the at least one prism, and wherein the at least one prism is arranged such that the image of the series of markings of the number wheel is deviated to be viewed in a direction parallel to the axis of the number wheel in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Matthias et al, (US. 20110276006A1)(“Matthias”) is the closest prior art of record. Even though Matthias discloses a drug delivery device comprising: a dose setting 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 10/26/2020, with respect to claim 16 and limitation “prism” and how the image will be reflected have been fully considered and are persuasive.  The 103 rejection of claim 16 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783